Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 10 February 1809
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



my Dear Daughter
Quincy Feb’ry 10th 1809.

I will write you a line the first I have attempted, to tell you I am getting better I hope tho very slowly. I am very weak, and not a little anxious to hear how my dear Abigail is. sick as I have been I regret that she is from home, tho I doubt not you will receive every attention and kindness, but you must das assistance, and have a home, more particularly so in Sickness—as soon as you think it will do to bring Abigail home I will send the Sleigh for you if we do not have more Snow to render it impractacable—I know how ready you would have been, and always are to Serve me, and regreet that Abbe has been So Sick as to Retain you in Boston, although I have had the best of attendance—and good nursing—our dear little Elizabeth is very well—I have Seen her every day but one, and she hugs up to me, and is loth to go from me. Inda is very attentive to her & so is every one else—I hope Mrs Adams s bleading has prevented any further trouble.  my Love to her. George has just been to See me, and is very well. he wants his English reeder. write me by Stodart the mick man by whom I Send this
Yours affectly
A Adams